J-S90031-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: J.N.D., A            :   IN THE SUPERIOR COURT OF
MINOR                                    :        PENNSYLVANIA
                                         :
                                         :
APPEAL OF: S.A.G., MOTHER                :
                                         :
                                         :
                                         :
                                         :   No. 2446 EDA 2016

                Appeal from the Order Entered June 28, 2016
            In the Court of Common Pleas of Philadelphia County
                Family Court at No(s): 51-FN-469930-2009,
                          CP-51-AP-0000419-2013

IN THE INTEREST OF: K.J.G., A            :   IN THE SUPERIOR COURT OF
MINOR                                    :        PENNSYLVANIA
                                         :
                                         :
APPEAL OF: S.A.G., MOTHER                :
                                         :
                                         :
                                         :
                                         :   No. 2448 EDA 2016

                Appeal from the Order Entered June 28, 2016
            In the Court of Common Pleas of Philadelphia County
                Family Court at No(s): CP-51-0000600-2015
                              FN-469930-2009




BEFORE: OTT, SOLANO, JENKINS, JJ.

MEMORANDUM BY OTT, J.:                          FILED DECEMBER 15, 2016

      S.A.G. (“Mother” or “S.G.”) appeals from the orders entered June 28,

2016, in the Court of Common Pleas of Philadelphia County, Family Court

Division, that involuntarily terminated her parental rights to her sons, J.N.D.
J-S90031-16



(“J.D.”), born in September of 2008, and K.J.G. (“K.G.”), born in September

of 2013 (collectively, “Children”).1 We affirm.

       The trial court summarized the relevant factual and procedural history

of these cases, as follows:

       On October 31, 2011, DHS [Philadelphia Department of Human
       Services, Children and Youth Division] received a substantiated
       General Protective Service (GPS) report alleging that the family
       home lacked heat, had an illegal electricity connection and had
       defective plumbing. Furthermore, there was minimal food in the
       home. Moreover, the mother left her children home alone while
       she was out trying to obtain illegal drugs. DHS determined that
       the family lacked adequate housing and the children lacked
       adequate parental supervision.

       On November 29, 2011, DHS obtained an Order of Protective
       Custody (OPC) for J.D. The child, J.D., was placed in foster care.

       A Shelter Care Hearing was held on December 1, 2011 before
       Master Tammy Langenberg. Master Langenberg lifted the OPC
       and ordered the temporary commitment of J.D. to the care and
       custody DHS.

       On January 17, 2012, an adjudicatory hearing was held before
       the Honorable Jonathan Q. Irvine. Judge Irvine adjudicated J.D.
       dependent and committed him to the care and custody of DHS.

       The matter was listed on a regular basis before Judges of the
       Philadelphia Court of Common Pleas - Family Court Division -
       Juvenile Branch pursuant to section 6351 of the Juvenile Act, 42
       Pa.C.S.A. § 6351, and evaluated for the purpose of determining
       or reviewing the permanency plan of the child.

       On May 5, 2014, DHS received a substantiated GPS report
       alleging that the mother, S.G. was under the influence of PCP
____________________________________________


1
 By order of August 24, 2016, this Court consolidated the above-captioned
appeals sua sponte.



                                           -2-
J-S90031-16


       while K.G. was in her custody. The mother, S.G., was incoherent
       and was taken to Temple University Hospital by ambulance. The
       report further alleged that the mother, S.G., was unable to
       provide the name of any relative who was available to care for
       K.G.

       On May 6, 2014, DHS obtained an OPC for K.G. K.G. was placed
       in foster care. A Shelter Care Hearing was held on May 8, 2014,
       before the Honorable Jonathan Q. Irvine. Judge Irvine lifted the
       OPC and ordered the temporary commitment of K.G. to the care
       and custody of DHS.

       On May 22, 2014, an adjudicatory hearing was held before the
       Honorable Jonathan Q. Irvine. Judge Irvine adjudicated K.G.
       dependent and committed him to the care and custody of DHS.

       In subsequent hearings, the DRO’s reflect the Court’s review and
       disposition as a result of evidence presented, addressing, and
       primarily with, the goal of finalizing the permanency plan.

       [On September 8, 2015, DHS filed a petition to involuntarily
       terminate the parental rights of S.G. and the unknown putative
       father of K.G., and an amended petition to involuntarily
       terminate the parental rights of S.G., E.D., the father of J.D.,
       and the unknown putative father of J.D.]

       On February 9, 2016 and June 28, 2016, a Termination of
       Parental Rights hearing was held[.][2]

Trial Court Opinion, 9/15/2016, at 1–2 (unnumbered).

       On June 28, 2016, the Court found by clear and convincing evidence

that Mother’s parental rights of J.D. and K.G. should be terminated pursuant




____________________________________________


2
  S.G. attended the February 9, 2016 hearing, but despite a court subpoena,
did not appear for the June 28, 2016 hearing. S.G. did not present any
witnesses or evidence on her own behalf.




                                           -3-
J-S90031-16



to 23 Pa.C.S. §§ 2511(a)(1), (a)(2), (a)(5) and (a)(8), and (b). 3

Furthermore, the trial court found it was in the best interest of the children

that the goal be changed to adoption. This appeal by Mother followed.

       Mother now presents five issues for our review:

       1. Whether the trial court erred and/or abused its discretion by
          terminating the parental rights of Mother, S.G. pursuant to
          [Section] 2511(a)(1) where Mother completed some of her
          FSP goals[?]

       2. Whether the trial court erred and/or abused its discretion by
          terminating the parental rights of Mother, S.G. pursuant to
          [Section] 2511(a)(2) where Mother presented evidence that
          she has remedied her situation by meeting her goal of
          parenting, housing and visitation and has the present
          capacity to care for her children[?]

       3. Whether the trial court erred and/or abused its discretion by
          terminating the parental rights of mother, S.G. pursuant to
          [Section] 2511(a)(5) where evidence was provided to
          establish that the children were removed from the care of
          their mother, and that mother is now capable of caring for
          her children[?]

       4. Whether the trial court erred and/or abused its discretion by
          terminating the parental rights of mother, S.G. pursuant to
          [Section] 2511(a)(8) where evidence was presented to show
          that mother is now capable of caring for her children[?]

       5. Whether the trial court erred and/or abused its discretion by
          terminating the parental rights of Mother, S.G. pursuant to
          [Section] 2511(b) where evidence was presented that
          established the children have a bond with their Mother and

____________________________________________


3
  The trial court also involuntarily terminated the parental rights of the
unknown putative father of K.G.; E.D., the father of J.D.; and the unknown
putative father of J.D.



                                           -4-
J-S90031-16


            they had lived with their Mother for the first part of their
            lives[?]

Mother’s Brief at 7.

      Our standard of review is well established:

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely
      because the record would support a different result. We have
      previously emphasized our deference to trial courts that often
      have first-hand observations of the parties spanning multiple
      hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Termination of parental rights is controlled by Section 2511 of the

Adoption Act. See 23 Pa.C.S. § 2511. The burden rests upon the petitioner

to prove by clear and convincing evidence that the asserted grounds for

seeking the termination of parental rights are valid. In re R.N.J., 985 A.2d
273, 276 (Pa. Super. 2009).

      This Court may affirm the trial court’s decision regarding the

termination of parental rights with regard to any one subsection of section

2511(a), along with a consideration of section 2511(b). See In re B.L.W.,

843 A.2d 380, 384 (Pa. Super. 2004) (en banc). In the instant case, the trial

court terminated Mother’s parental rights under Sections 2511(a)(1), (a)(2),


                                      -5-
J-S90031-16


(a)(5), (a)(8), and 2511(b). We will focus on Sections 2511(a)(8) and (b),

which provide as follows:

        (a) General rule.--The rights of a parent in regard to a child
        may be terminated after a petition filed on any of the following
        grounds: …

              (8) The child has been removed from the care of the
              parent by the court or under a voluntary agreement
              with an agency, 12 months or more have elapsed
              from the date of removal or placement, the
              conditions which led to the removal or placement of
              the child continue to exist and termination of
              parental rights would best serve the needs and
              welfare of the child.

              …

        (b) Other considerations.--The court in terminating the rights
        of a parent shall give primary consideration to the
        developmental, physical and emotional needs and welfare of the
        child. The rights of a parent shall not be terminated solely on
        the basis of environmental factors such as inadequate housing,
        furnishings, income, clothing and medical care if found to be
        beyond the control of the parent. With respect to any petition
        filed pursuant to subsection (a)(1), (6) or (8), the court shall not
        consider any efforts by the parent to remedy the conditions
        described therein which are first initiated subsequent to the
        giving of notice of the filing of the petition.

23 Pa.C.S. § 2511(a)(8), (b).4

____________________________________________


4
    It is important to note:

        Section 2511(a)(8) explicitly requires an evaluation of the
        “needs and welfare of the child” prior to proceeding to Section
        2511(b), which focuses on the “developmental, physical and
        emotional needs and welfare of the child.” Thus, the analysis
        under Section 2511(a)(8) accounts for the needs of the child in
        addition to the behavior of the parent. … Accordingly, while both
        Section 2511(a)(8) and Section 2511(b) direct us to evaluate
(Footnote Continued Next Page)


                                           -6-
J-S90031-16


      We first address whether the trial court erred by terminating Mother’s

parental rights pursuant to Section 2511(a)(8).

      In order to terminate parental rights pursuant to 23 Pa.C.S.[] §
      2511(a)(8), the following factors must be demonstrated: (1) The
      child has been removed from parental care for 12 months or
      more from the date of removal; (2) the conditions which led to
      the removal or placement of the child continue to exist; and (3)
      termination of parental rights would best serve the needs and
      welfare of the child.

In re Adoption of M.E.P., 825 A.2d 1266, 1275-76 (Pa. Super. 2003).

“Notably, termination under Section 2511(a)(8)[] does not require an

evaluation of [a parent’s] willingness or ability to remedy the conditions that

led to placement of her children.” In re Adoption of R.J.S., 901 A.2d 502,

511 (Pa. Super. 2006) (citations omitted) (emphasis in original).

      Here, the        trial court analyzed the   evidence   presented at the

termination hearing, as follows:

      In the instant case, the mother did not complete her Family
      Service Plan (FSP) objectives. The original case manager, Sierra
      Gregg, testified that the mother’s FSP objectives were: 1)
      complete drug and alcohol treatment, 2) comply with mental
      health treatment, 3) obtain appropriate housing, 4) maintain
      visits with the children[] and 5) complete parenting class. … The
      petitions indicate that the mother did not complete drug and
                       _______________________
(Footnote Continued)

      the “needs and welfare of the child,” we are required to resolve
      the analysis relative to Section 2511(a)(8), prior to addressing
      the “needs and welfare” of [the child], as proscribed by Section
      2511(b); as such, they are distinct in that we must address
      Section 2511(a) before reaching Section 2511(b).

In re Adoption of C.L.G., 956 A.2d 999, 1008-1009 (Pa. Super. 2008)
(citations omitted).



                                            -7-
J-S90031-16


     alcohol treatment. She did not successfully complete            an
     outpatient drug treatment program and did not demonstrate      any
     prolonged period of sobriety. Furthermore, the mother did      not
     have appropriate housing. Moreover, the mother did             not
     consistently visit with the children.

                                      ****
     In the instant matter, J.D. has been in placement care for
     approximately fifty-five months. K.G. has been in placement
     care for approximately twenty-five months.           The testimony
     established that the children are in a pre-adoptive homes [sic]
     with their needs being met. Furthermore, it would be in the best
     interest of the children if the mother’s rights were terminated.

                                   ****

     [T]he original case manager testified that the mother did not
     complete mental health treatment. The original case manager
     and the current case manager, David Coleman, testified that the
     mother failed to comply with the court ordered random drug and
     alcohol screens. Furthermore, the case managers testified that
     the mother did not complete a drug and alcohol program.
     Moreover, the original case manager testified that the mother’s
     interactions with J.D. were inappropriate. J.D. is autistic and the
     original case manager testified that the mother “...did not
     understand how to be appropriate in regards to his
     developmental delays due to the autism”. The current case
     manager testified that the mother has trouble controlling J.D.
     during visits and is unable to meet his needs regarding his
     autism. The current case manager further testified that he has
     not seen any improvement in the mother’s ability to interact with
     J.D. during visits. Additionally, the current case manager had to
     end a visit early because the mother appeared to be under the
     influence of “something” - meaning an illegal substance/drug.
     Lastly, the mother did not consistently visit with the children[.]
     She missed fifty percent of the scheduled visits with her children.

                                   ****

     [B]oth J.D. and K.G. reside in a pre-adoptive foster home. They
     share a bond with their foster parents. They refer to them as
     mom and dad. The foster parents meet the daily needs of the
     children including their medical[] and educational needs. K.G. is
     not upset when he leaves the visits with the mother, S.G. The


                                    -8-
J-S90031-16


        child, J.D., runs up to his foster parents and gives them hugs
        after visits with the mother. Furthermore, the testimony
        established that J.D. would not suffer any long term detrimental
        impact if his mother’s parental rights were terminated. Lastly, it
        would be in the best interest of the children if the mother’s
        parental rights were terminated and the goal is changed to
        adoption.

Trial Court Opinion, 9/15/2016, at 3–6 (unnumbered) (record citations

omitted).

        With regard to the requirements of Section 2511(a)(8), the record

supports the finding of the trial court that Children have been “removed

from [Mother’s] care for 12 months or more from the date of removal.” 23

Pa.C.S. § 2511(a)(8). Further, “the conditions which led to the removal or

placement of the child continue to exist” because Mother has failed to make

progress toward completing her reunification objectives. Id. Specifically, at

the time of the June 28, 2016 hearing, Mother had not maintained regular

visitation with Children, stopped treatment at her dual diagnosis program

due to noncompliance, was not currently in any dual treatment program,

failed to provide five random drug screens, and was residing in a shelter.5

        Finally, the record confirms that “termination of parental rights would

best serve the needs and welfare of the child.” Id. This Court has stated

that “a child’s life cannot be held in abeyance while a parent attempts to

attain the maturity necessary to assume parenting responsibilities.          The
____________________________________________



5
    See N.T., 6/28/2016, at 7–9.




                                           -9-
J-S90031-16



court cannot and will not subordinate indefinitely a child’s need for

permanence and stability to a parent’s claims of progress and hope for the

future.”   In re Adoption of R.J.S., supra, 901 A.2d at 513.        Here, the

record shows that J.D. – age seven years – is a special needs child with

autism, that K.G. – age two years – was removed from Mother when he was

seven and one-half months old, and that both children are bonded with their

foster parents who meet their daily needs, including medical and educational

needs. At this point in their young lives, Mother’s continued lack of progress

toward her reunification objectives has left Children in a prolonged state of

limbo, which clearly does not serve Children’s “needs and welfare.” Id.

      The sole argument presented by Mother with respect to Section

2511(a)(8) is that she “would have benefitted from housing referral and

additional parenting classes for parents who have autistic children.”

Mother’s Brief at 15.   This argument, however, is unavailing because a trial

court is not required to consider reasonable efforts in relation to a decision

to terminate parental rights. In re D.C.D., 105 A.3d 662, 675 (Pa. 2014).

See also In re Adoption of C.J.P., 114 A.3d 1046, 1055 (Pa. Super. 2015)

(“While the Supreme Court in D.C.D. focused its analysis on Section

2511(a)(2), we find the Supreme Court’s reasoning equally applicable to

Section 2511(a)(8). Like Section 2511(a)(2), nothing in the language of

Section 2511(a)(8) suggests that reasonable reunification services are

necessary to support the termination of parental rights.”).




                                    - 10 -
J-S90031-16



      Based upon our careful review of the record, the trial court’s opinion,

the briefs on appeal, and the relevant law, we conclude that the trial court’s

findings are supported by clear and convincing, competent, and sufficient

evidence, and that it properly concluded the elements of Section 2511(a)(8)

were met.

      We next consider whether the trial court erred by terminating Mother’s

parental rights pursuant to 23 Pa.C.S. § 2511(b). We have discussed our

analysis pursuant to Section 2511(b) as follows:

      Section 2511(b) focuses on whether termination of parental
      rights would best serve the developmental, physical, and
      emotional needs and welfare of the child. As this Court has
      explained, Section 2511(b) does not explicitly require a bonding
      analysis and the term ‘bond’ is not defined in the Adoption Act.
      Case law, however, provides that analysis of the emotional bond,
      if any, between parent and child is a factor to be considered as
      part of our analysis. While a parent’s emotional bond with his or
      her child is a major aspect of the subsection 2511(b) best-
      interest analysis, it is nonetheless only one of many factors to be
      considered by the court when determining what is in the best
      interest of the child.

            [I]n addition to a bond examination, the trial court
            can equally emphasize the safety needs of the child,
            and should also consider the intangibles, such as the
            love, comfort, security, and stability the child might
            have with the foster parent. Additionally, this Court
            stated that the trial court should consider the
            importance of continuity of relationships and whether
            any existing parent-child bond can be severed
            without detrimental effects on the child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (quoting

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011)) (quotation marks and

citations omitted).

                                    - 11 -
J-S90031-16



        Our Supreme Court has stated, “Common sense dictates that courts

considering termination must also consider whether the children are in a

pre-adoptive home and whether they have a bond with their foster parents.”

In re T.S.M, supra, 71 A.2d at 268 (citation omitted). The Court directed

that, in weighing the bond considerations pursuant to Section 2511(b),

“courts must keep the ticking clock of Childhood ever in mind.” Id. at 269.

The T.S.M. Court observed that “[c]hildren are young for a scant number of

years, and we have an obligation to see to their healthy development

quickly. When courts fail . . . the result, all too often, is catastrophically

maladjusted children.” Id.

        As discussed above, the trial court determined the best interest of

Children would be served by termination of Mother’s parental rights.

Mother, however, argues Children had a strong bond with her prior to their

placement, and she continued her bond with them through her visitation.

We find this argument presents no basis upon which to disturb the trial

court’s decision.

        The record shows Mother missed half of the visits between the

termination hearing dates of February 9, 2016, and June 28, 2016,6 Mother’s

interactions during the visits were not appropriate with J.D., who is autistic, 7

____________________________________________


6
    N.T., 6/28/2016, at 17.
7
    N.T., 2/9/2016, at 24–25; N.T., 6/28/2016, at 10.
(Footnote Continued Next Page)


                                          - 12 -
J-S90031-16


there was no improvement in Mother’s ability to interact or engage with J.D.

during the visits,8 and the current caseworker testified J.D. would not suffer

any long term detrimental impact from the termination of Mother’s parental

rights.9 At the time of the June 28, 2016, hearing, J.D. was seven years old,

he refers to his foster parents as “mom and da,” and has been there for over

three years.10

        With regard to K.G., the evidence shows that Mother had missed half

of the visits for him between February 9, 2016, and June 28, 2016, and the

caseworker opined that it would be in K.G.’s best interests that Mother’s

parental rights be terminated to make him free for adoption. 11             The

caseworker testified K.G. was two years of age and had been in care for a

little over two years. He further testified K.G. refers to his foster parents as

his mother and father, and when he returns home after a visit, he runs up




                       _______________________
(Footnote Continued)


8
    N.T., 2/9/2016, at 33–34, 48; N.T., 6/28/2016, at 18.
9
    N.T., 6/28/2016, at 10–11.
10
     Id. at 11.
11
     N.T., 6/28/2016, at 15, 17.




                                           - 13 -
J-S90031-16


and gives them hugs.12 When asked if K.G. appears very upset when he has

to leave Mother during the visits, the caseworker replied, “No.”13

        The trial court found termination of Mother’s parental rights would not

have a detrimental effect on Children and the record supports the trial

court’s determination.       In sum, our review confirms there is competent,

sufficient evidence that shows termination of Mother’s parental rights best

serves Children’s developmental, physical, and emotional needs and welfare.

See 23 Pa.C.S. § 2511(b), supra.

        Accordingly, we affirm the trial court’s determination that DHS proved

grounds for the involuntary termination of Mother’s parental rights to J.D.

and K.G. pursuant to §§ 2511(a)(8) and (b).

        Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/15/2016




____________________________________________


12
     Id. at 14–16.
13
     Id. at 16.



                                          - 14 -